Citation Nr: 9919816	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for asthma as 
a residual of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from August 1944 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
which declined to reopen the veteran's claim of entitlement to 
service connection for asthma as a residual of exposure to 
mustard gas.  

Service connection for asthma as a residual of exposure to 
mustard gas was initially denied in an August 1995 rating 
decision.  The veteran disagreed with rating decision.  In 
March 1996 the veteran withdrew his claim of entitlement to 
service connection for asthma as a residual of exposure to 
mustard gas.  In May 1996 a hearing officer at the RO affirmed 
the denial of service connection for asthma as a residual of 
exposure to mustard gas. 

In May 1999 the veteran was afforded a personal hearing before 
the undersigned Board member.  At the May 1999 personal 
hearing he submitted additional records, and waived initial 
consideration of those records by the RO.  

In the veteran's March 1998 substantive appeal and at the May 
1999 personal hearing he raised the issues of service 
connection for headaches, laryngitis, and uncontrollable 
shaking as residuals of exposure to mustard gas.  Those issues 
have not been addressed by the RO and are not ready for 
appellate review. 




FINDINGS OF FACT

1.  The evidence received since the last final regional 
office decision on the issue of service connection for 
residuals of mustard gas exposure is so significant that it 
must be considered in order to fairly decide that issue.  

2.  The claim of service connection for asthma as a result of 
exposure to mustard gas in service is plausible.

CONCLUSIONS OF LAW

1.  Evidence received since the veteran withdrew his earlier 
appeal in March 1996 is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2. The claim for service connection for asthma is well 
grounded.  38 U.S.C.A.
 § 5107(b)(West 1991); 38 C.F.R. § 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision in August 1995 denied the veteran's claim 
of service connection for asthma.  The evidence at that time 
consisted of the veteran's service records that confirm that 
he had service during World War II.  The service medical 
records are negative for any complaints or findings referable 
to a pulmonary disorder, including asthma.  The service 
medical records also do not reveal any evidence of the 
veteran's claimed exposure to mustard gas or Lewisite.

Interim post-service medical records are also negative for 
complaints or findings of asthma.  

Private clinical records in the early 1990's reveal treatment 
for unrelated physical problems, and report some episodes of 
decreased inspiration.  In February 1994 a private medical 
record reported that the veteran had no acute chronic 
obstructive pulmonary disease.  

In an August 1994 response to a VA request for information 
concerning the veteran's exposure to mustard gas, the veteran 
stated that he was exposed to mustard gas or Lewisite at Camp 
Wolters, Texas, from August to December 1944.  He stated that 
he was a member of "B" Company, 3rd Platoon (Training 
Battalion).  It was reported that he had outside (mustard 
gas) exposure in an area that was 300 yards long and 150 
yards wide.  He stated that subsequent to the outdoor 
exposure the air and ground were colored yellow.  

In the August 1995 rating decision it was determined that 
there was no evidence that the veteran had asthma and his 
claim was denied.  In a February 1996 statement from a 
private physician it was reported that the veteran's medical 
diagnoses included asthma.  

A personal hearing was held at the RO in March 1996.  The 
veteran testified that during service while in field training 
at Camp Walters, Texas, he was exposed to mustard gas and 
Lewisite in a field and not in a gas chamber.  The veteran 
testified that during service a drop of mustard gas was 
placed on his forearm, and that the scar still remained.  He 
stated that he was told to wipe his shoes after the mustard 
and Lewisite gas training because it was toxic.  

In March 1996 the veteran withdrew his claim of service 
connection for asthma as a residual of exposure to mustard 
gas.  

A statement from the U.S. Army Chemical and Biological 
Defense Command, historical Division was received in April 
1996.  The statement was in response to a VA inquiry 
concerning the veteran's exposure to mustard gas.  It was 
indicated that there was no recorded evidence that the 
veteran participated in any organized mustard agent testing 
at Camp Walters, Texas.  It was reported that the veteran's 
personal hearing testimony indicated that he may have 
participated in training in a tear gas chamber; field testing 
where chemicals were sniffed, and there is no identified 
associated danger; gas detonation outdoors to identify 
chemical agents; and drops of mustard gas on the skin, to 
teach the effect of mustard gas.  With respect to the field 
testing it was specifically mentioned that the information 
was for general purposes and it was not a confirmation that 
the veteran was or was not exposed to any mustard agent.  It 
was also mentioned that decontamination of boots was as a 
precautionary measure that was used at the time.  

In a May 1996 decision from a hearing officer at the RO, it 
was determined that there was an absence of confirmation of 
full body exposure to mustard gas, and that asthma was not 
shown during service.  The veteran was notified of the 
determination in May 1996, and a timely notice of 
disagreement and appeal were not forthcoming.  

Since the May 1996 RO hearing officer's decision, additional 
evidence has been received.  

In a May 1996 response to an RO request for information, the 
National Personnel Records Center (NPRC) reported that there 
was no record of the veteran's service personnel file, and 
that it may have been destroyed by fire in 1973.  

A May 1996 statement from a private psychologist reported 
that the veteran had received treatment for an unrelated 
medical matter.  In a May 1997 statement from the same 
psychologist, it was reported that the veteran had been 
exposed to mustard gas during training at Camp Wolters.  It 
was mentioned that mustard gas experiments were performed on 
U.S. Army trainees, and that the veteran had been diagnosed 
with chronic bronchial asthma and other pulmonary conditions.  

In March 1996 excerpts from literature titled, Veterans at 
Risk, The Health Effects of Mustard Gas and Lewisite 35 
(Constance M. Pechura & David P. Rall eds., 1993) were 
received.  The excerpts assessed medical data on the subject 
of mustard gas and Lewisite exposure and their effects on 
human subjects in World War II.  The various exposures during 
World War II and the properties of the gasses were reported.  
It was confirmed that there was a causal relationship between 
exposure to mustard gas and health conditions including 
chronic respiratory diseases such as asthma.   It was 
reported that mustard gas and Lewisite testing during World 
War II included patch or skin drop tests; chamber tests; and 
field tests involving large areas that were contaminated with 
the gases.  

In May 1999 evidence was received in conjunction with a 
personal hearing that was held at the RO.  The evidence 
included medical records dated from November 1995 through 
October 1996.  The records show that the veteran received 
treatment for worsening chronic hoarseness.  

The evidence submitted at the May 1999 hearing also included 
an excerpt from Veterans at Risk, regarding chamber and field 
tests of mustard gas.  

A statement from a service associate of the veteran was also 
included in the material received at the hearing.  The 
associate stated that during service in 1944, while stationed 
at Camp Wolters, Texas, and assigned to B Company 4th 
Platoon, volunteers were solicited to participate in a 
special training exercise.  The individual stated that he 
volunteered and was then requested to test the adequacy of 
filters in gas masks in a gas chamber.  He stated that after 
the testing the visible effects included skin blistering.  He 
reported that he subsequently received treatment for 
respiratory problems.  

A personal hearing was held at the RO in May 1999.  The 
hearing was conducted by the undersigned board member.  The 
veteran testified that during basic training he crawled 
through a field of mustard gas.  He stated that he was 
informed at the time of the training that the gas was mustard 
gas.  The veteran testified that he breathed the gas and then 
was informed to don a gas mask.  He stated that he could not 
recall the first time that he had breathing problems, but he 
knew it was years ago.  He averred that he had asthma and was 
using inhalers.  The veteran testified that he had asked 
doctors whether his conditions were related to mustard gas 
and that they were unable to tell him.  The veteran's spouse 
testified that in the 1950's she noticed that the veteran had 
a respiratory condition.  The veteran stated that he had had 
pneumonia in the past.  He also averred that some of the 
exposure experiences during service occurred in a tent rather 
than in an open field.   


Analysis

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

With respect to exposure to mustard gas and Lewisite, VA has 
adopted regulations regarding these vesicant agents.  (a) 
Except as provided in paragraph (b) of this section, exposure 
to the specified vesicant agents during active military 
service under the circumstances described below together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition: (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin. (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease. (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia. (b) Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition (See § 3.303).  38 C.F.R. § 
3.316 (1998).

The Board has reviewed the evidence of record that has been 
submitted since the March 1996 final decision.  The evidence 
that has been submitted includes additional statements which 
refer to mustard gas testing reportedly received at Camp 
Walters, Texas.  The evidence also includes testimony from 
the veteran detailing his reported exposure to mustard gas 
during basic training in World War II at Camp Walters along 
with excerpts from literature of the subject of mustard gas 
exposure which sheds additional light on mustard gas 
experiments during World War II.  

After reviewing the additional data that has been received 
the Board concludes that the data is both new and material.  
The newly received evidence is relevant and probative to the 
issue of service connection for asthma as a residual of 
exposure to mustard gas.  Although some of the lay testimony 
concerning the veteran's reported service mustard gas 
exposure has been considered previously, this evidence cannot 
be said to be cumulative or redundant, since it sheds new 
light on the details surrounding the veteran's claimed 
mustard gas exposure and whether he indeed had full body 
exposure. 

Accordingly, the aforementioned evidence which has been 
submitted since the last final disallowance is both "new and 
material," and therefore, sufficient to reopen the veteran's 
claim for entitlement to service connection for asthma 
secondary to exposure to mustard gas. 

As previously indicated service connection is warranted on a 
presumptive basis where a veteran experienced full-body 
exposure to nitrogen, sulfur mustard or Lewisite during 
active military service and subsequently developed asthma.  
38 C.F.R. § 3.316(a)(1) and (2).  The VA Manual, M21-1, Part 
III, Paragraph 5.18a specifies that veterans who underwent 
full-body exposure include those exposed during field or 
chamber testing, those exposed under battlefield conditions 
in World War I, those present at the German air raid on the 
harbor of Bari, Italy, in World War II, and those engaged in 
manufacturing and handling vesicant (blistering) agents 
during service.  

Under 38 C.F.R. § 3.316, the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) full-body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions; all this 
is subject to the exception in paragraph (b).  This 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions are met.  Pearlman 
v. West, 11 Vet. App. 443, 446 (1998). 

The veteran asserts that he has asthma that is a residual of 
exposure to mustard gas during service in World War II.  The 
veteran's service medical records are negative for evidence 
of a respiratory disability or asthma, much less evidence of 
the disability secondary to mustard gas exposure.  The 
medical evidence indicates that the veteran currently has 
asthma.  The veteran's service personnel records are not 
available.  In such an instance there is a heightened duty to 
consider the applicability of the benefit of the doubt and to 
explain a decision when the veteran's records have been 
destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996). 

At his personal hearings the veteran remembered events from 
his World War II service, and he testified that during his 
time at Camp Walters, he participated in activities that 
included wearing a gas mask, training in the field, and 
having droplets of mustard gas placed on his skin.  He even 
asserts that a scar still remains from the skin test.  The 
Department of the Army has indicated that the veteran's 
testimony is indicative of standard training used during 
World War II.  In fact in the Department of Army's statement, 
it is specifically mentioned that while information provided 
with respect to field testing of mustard gas is not a 
confirmation that the veteran was exposed to mustard gas, it 
is also not a confirmation that he was not exposed.  

The veteran's service personnel records are not available, 
and the remaining records do not specify whether he was in 
fact exposed to mustard gas.  However, the facts and 
testimony that have been presented appear entirely consistent 
with the assertion that he was exposed to mustard gas during 
service.  The veteran has testified that he underwent testing 
of liquid mustard agent on his arm and was exposed to gases 
with and without wearing a gas mask.  In addition to the 
veteran's own testimony, acquaintances of his have reported 
that they were also at Camp Walters, albeit at different 
times during World War II, and they were also exposed to 
mustard gas and participated in mustard gas training and 
experiments at the facility. 

It is not at all clear whether the decision of May 9, 1996, 
should have been made inasmuch as the veteran had expressly 
withdrawn his appeal two months earlier.   Even on the 
assumption that that decision should be accorded finality, it 
is apparent that the additional evidence submitted by the 
veteran after that date dealt directly with the question of 
mustard gas exposure and at the very least tended to support 
his assertion of such exposure.   Under such circumstances, 
the relatively low-threshold standard set out under 38 C.F.R. 
§ 3.156(a) has been satisfied.   The next step is to 
determine whether the reopened claim is well grounded.  Based 
on the holding in Pearlman,  the undersigned is of the view 
that the statements, testimony, and other reports of exposure 
must be taken as true.  Plausibility is established.  

The final determination is whether the veteran should prevail 
on the merits.  In this determination, the Pearlman decision 
as a practical matter places an immense burden on the VA in 
rebutting vesicant exposure.   Under the provisions of 
38 C.F.R. § 3.316,  there is "the very difficult task of 
ascertaining what transpired more than fifty years ago with 
very little evidence to consider."  Pearlman at 447. 


ORDER

New and material evidence to reopen the claim for service 
connection for asthma as a result of exposure to mustard gas 
having been received, the claim is reopened.

The claim of service connection for asthma as a result of 
exposure to mustard gas is well grounded.


REMAND

In view of the foregoing, additional development of the 
record is in order.  Accordingly, the claim is REMANDED for 
the following action:

1. The veteran should be given an opportunity to 
provide any other evidence which would tend to 
show that he was exposed to mustard gas or 
similar agents during service.

2. The regional office should arrange for the 
veteran to be examined by an appropriate 
specialist in order to determine the presence of 
any chronic respiratory disorder.  The examiner 
is to review the claims folder before the 
examination.  In addition, the examiner should 
specifically state whether the veteran has 
chronic asthma.  If so, the examiner should 
also, if possible, express an opinion as to the 
cause of that disorder. 

3.   Thereafter, the claim should be readjudicated 
on the merits.


If the benefit sought on appeal is not granted, the veteran 
should be given a supplemental statement of the case with 
regard to the additional development and afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

